        Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KHANIS-ORION MORNINGSTAR                                                               PLAINTIFF
ADC #164590

v.                                  4:19-cv-00239-SWW-JJV

JAY BATTLE, et al.                                                                 DEFENDANTS

                   PROPOSED FINDINGS AND RECOMMENDATIONS

                                        INSTRUCTIONS

       The following recommended disposition has been sent to United States District Judge

Susan Webber Wright. Any party may serve and file written objections to this recommendation.

Objections should be specific and should include the factual or legal basis for the objection. If the

objection is to a factual finding, specifically identify that finding and the evidence that supports

your objection. An original and one copy of your objections must be received in the office of the

United States District Court Clerk no later than fourteen (14) days from the date of the findings

and recommendations. The copy will be furnished to the opposing party. Failure to file timely

objections may result in waiver of the right to appeal questions of fact.

       If you are objecting to the recommendation and also desire to submit new, different, or

additional evidence, and to have a hearing for this purpose before the District Judge, you must, at

the same time that you file your written objections, include the following:

       1. Why the record made before the Magistrate Judge is inadequate.

       2. Why the evidence proffered at the hearing (if such a hearing is granted) was not offered

           at the hearing before the Magistrate Judge.




                                                 1
         Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 2 of 11




        3. The details of any testimony desired to be introduced at the new hearing in the form of

            an offer of proof, and a copy, or the original, of any documentary or other non-

            testimonial evidence desired to be introduced at the new hearing.

        From this submission, the District Judge will determine the necessity for an additional

evidentiary hearing. Mail your objections and “Statement of Necessity” to:

                                Clerk, United States District Court
                                   Eastern District of Arkansas
                              600 West Capitol Avenue, Suite A149
                                   Little Rock, AR 72201-3325

                                         DISPOSITION

I.      INTRODUCTION

     Plaintiff Khanis-Orion Morningstar, who is also known as Jeramye Hobbs (“Plaintiff”), is a

prisoner in the Maximum Security Unit of the Arkansas Department of Correction. He has filed a

pro se Amended Complaint, pursuant to 42 U.S.C. § 1983, alleging that, while he was in the

Pulaski County Regional Detention Facility (“PCRDF”), Defendants former Chief Mike Sylvester,

Nurse Kimberly Stowe, and Nurse Mary Bahan, failed to provide him with constitutionally

adequate medical care and an appropriate diet for stomach issues that were causing him to vomit

and cough up blood.1 (Doc. No. 4.)

     Defendants have filed a Motion for Summary Judgment arguing there is no proof of personal

involvement by Defendant Chief Sylvester. (Doc. No. 57.) Additionally, that none of the

Defendants were deliberately indifferent to Plaintiff’s serious medical needs, that they are entitled

to qualified immunity, and that there is no unconstitutional policy implemented by them that




1
  All other claims raised in the Amended Complaint were dismissed without prejudice during
screening mandated by 28 U.S.C. § 1915A(a), and based on statute of limitations and for failure
to serve one defendant. (Docs. No. 14, 33, and 47.)
                                                 2
           Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 3 of 11




violated Plaintiff’s constitutional rights. (Id.) Concluding that there is no basis for official

capacity/county liability in this case. (Id.) Plaintiff has not responded; this matter is now ripe for a

decision. For the reasons set out below, I recommend the Motion for Summary Judgment be

GRANTED.

II.       SUMMARY JUDGMENT STANDARD

       Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment is proper “if the

pleadings, depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 321 (1986). When ruling on a motion for summary judgment, the court must view

the evidence in a light most favorable to the nonmoving party. Naucke v. City of Park Hills, 284

F.3d 923, 927 (8th Cir. 2007). The nonmoving party may not rely on allegations or denials but

must demonstrate the existence of specific facts that create a genuine issue for trial. Mann v.

Yarnell, 497 F.3d 822, 825 (8th Cir. 2007). “The nonmoving party’s allegations must be supported

by sufficient probative evidence that would permit a finding in his favor on more than mere

speculation, conjecture, or fantasy.” Id. (citations omitted). “A dispute is genuine if the evidence

is such that it could cause a reasonable jury to return a verdict for either party; a fact is material if

its resolution affects the outcome of the case.” Othman v. City of Country Club Hills, 671 F.3d

672, 675 (8th Cir. 2012). “Disputes that are not genuine or that are about facts that are not material

will not preclude summary judgment.” Sitzes v. City of West Memphis, Ark., 606 F.3d 461, 465

(8th Cir. 2010) (internal quotations omitted).

III.      FACTS




                                                   3
          Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 4 of 11




      The facts, viewed in the light most favorable to Plaintiff and taken from his Amended

Complaint, are as follows. On February 13, 2015, Plaintiff was arrested and booked into the

PCRDF. (Doc. No. 4, at 3-4, 13-14.) During the booking process, Plaintiff reported to Defendant

Stowe that he had been coughing up blood. (Id.) For the next three months, Plaintiff complained

he was vomiting and coughing up blood, and he believed the PCRDF food was making the problem

worse. (Id.) Despite his repeated grievances and verbal complaints, he did not receive any medical

care or a special diet to treat his condition. (Id.)

      On June 6, 2015, Plaintiff was transferred from the PCRDF to the Arkansas State Hospital

where he allegedly broke his finger. (Id.) Upon returning to the PCRDF, on an unspecified date,

Plaintiff filed numerous grievances regarding his broken finger, but he did not complain of

stomach issues or an inappropriate diet.2 (Id. at 4-6, 13-17.)

      On November 27, 2015, Plaintiff began filing sick call requests claiming he was coughing up

blood, vomiting, and in need of a vegetarian diet. (Doc. No. 4 at 6, 17-21.) On November 29, 2015,

Plaintiff began filing numerous grievances seeking a special diet and treatment for his stomach

issues.3 (Id. at 6, 43-103.) The last administrative responses were signed on May 10, 2016 (Id. at

55, 67, 82). On August 4, 2016, Plaintiff was transferred to the ADC.4 See ADC website,

https://apps.ark.org/inmate_info/search.php.




2
    Plaintiff’s claims regarding his broken finger have been dismissed. (Doc. No. 14.)
3
    Plaintiff attached eighteen grievances to his Amended Complaint. (Doc. No. 4.)
4
  The last date of improper medical care for stomach issues alleged in the Amended Complaint is
April 17, 2016. (Doc. No. 4 at 20.) However, according to the attached grievances, Plaintiff
continued to claim he was receiving inadequate medical care for stomach problems for several
months thereafter. At this time, I will give Plaintiff the benefit of the doubt and presume he is
alleging he received inadequate medical care for his stomach problems until he was transferred
to the ADC.
                                                       4
          Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 5 of 11




      On March 29, 2019, Plaintiff signed his Complaint commencing this action and put it in the

prison mail. (Doc. No. 2.) It was received by the Clerk and filed in the record on April 10, 2019.

(Id.)

         Plaintiff used the inmate grievance procedure available at PCRDF and asserts these

grievances were neglected, he was routinely denied access to the grievance process, and the

grievances were ignored and/or not answered within the mandated time period set forth by the

Pulaski County Sheriff’s Office Branch directives. (Doc. No. 4, at 8.) Plaintiff claims the deliberate

indifference to medical needs, unsafe conditions, and denial of medical care violated his rights and

constituted cruel and unusual punishment under the Eighth Amendment to the United States

Constitution. (Id.)

         Plaintiff additionally alleges that any reasonable and prudent individual would find that

extreme indifference was shown in the care afforded to Plaintiff during his incarceration at

PCRDF. (Id.) Further, PCRDF willfully violated and refused to properly asses, diagnose, and treat

Plaintiff’s injury for three months. (Id.) Due to this refusal to care, PCRDF failed to ensure basic

needs were provided during Plaintiff’s incarceration. (Id.) Plaintiff states that PCRDF’s lack of

control and supervision of its personnel allowed them to directly ignore, retaliate, and cause

physical as well as undefinable psychological and emotional damage to Plaintiff. (Id.)

IV.      ANALYSIS

      A. Qualified Immunity

      Defendants argue they are entitled to dismissal based on the doctrine of qualified immunity.

Qualified immunity protects government officials who acted in an objectively reasonable manner

and shields an official from liability when his or her conduct does not violate “clearly established

statutory or constitutional rights of which a reasonable person would have known.” Harlow v.



                                                  5
         Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 6 of 11




Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity is a question of law, not a question of

fact. McClendon v. Story Cty. Sheriff’s Office, 403 F.3d 510, 515 (8th Cir. 2005). Thus, issues

concerning qualified immunity are appropriately resolved on summary judgment. See Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985) (the privilege is “an immunity from suit rather than a mere

defense to liability; and like an absolute immunity, it is effectively lost if a case is erroneously

permitted to go to trial.”) (emphasis removed).

         Defendants are entitled to qualified immunity if: (1) the facts, viewed in the light most

favorable to Plaintiff, do not establish a violation of his constitutional right to be protected from

harm; or (2) that constitutional right was not clearly established at the time of the alleged violation,

such that a reasonable official would not have known that his or her actions were unlawful. See

Pearson v. Callahan, 555 U.S. 223, 232 (2009); Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir.

2016). Courts may “exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in the particular

case at hand.” Pearson, 555 U.S. at 236; Nelson v. Corr. Med. Servs., 583 F.3d 522, 528 (8th Cir.

2009).

         According to Plaintiff’s Amended Complaint, it appears he was a pretrial detainee during

most of the time he was incarcerated at the PCRDF. Accordingly, his claims are not analyzed

under the Eighth Amendment, but instead under the Fourteenth Amendment’s Due Process Clause.

Kahle v. Leonard, 477 F.3d 544, 550 (8th Cir. 2007). “This makes little difference as a practical

matter, though: Pretrial detainees are entitled to the same protection under the Fourteenth

Amendment as imprisoned convicts receive under the Eighth Amendment.” Id. (citing Butler v.

Fletcher, 465 F.3d 340, 345 (8th Cir. 2006)).




                                                   6
        Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 7 of 11




   To prevail here, Plaintiff allege acts or omissions that reveal “deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 104, 106 (1976). After reviewing the record as a

whole and drawing all inferences in favor of the non-moving party, I find no support for Plaintiff’s

allegations that Defendants were deliberately indifferent to his serious medical needs. See Farmer

v. Brennan, 511 U.S. 825, 842 (1994). Rather, more fully discussed infra, Defendants responded

to each grievance request in a timely manner and each time found nothing medically wrong with

Plaintiff. Plaintiff has failed to produce sufficient evidence to create a genuine issue that

Defendants withheld medical treatment. Accordingly, Plaintiff has not shown a constitutional

violation by Defendants as required under the first prong of Pearson. Therefore, I recommend

Defendants are entitled to summary judgment on the basis of qualified immunity.

   B. Deliberate Indifference to Plaintiff’s Medical Needs

   The Eighth Amendment prohibition against cruel and unusual punishment forbids deliberate

indifference to the serious medical needs of prisoners. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

see also Luckert v. Dodge County, 684 F.3d 808, 817 (8th Cir. 2012). Prison officials are under a

constitutional duty to provide medical treatment when a prisoner is in need. Gamble, 429 U.S. at

103. “Deliberate indifference” encompasses both that the official knows of and disregards an

excessive risk to inmate health or safety. Farmer v. Brennan, 511 U.S. 825, 825-26. The official

must be (1) aware of the facts from which the inference could be drawn that a substantial risk of

serious harm exists, and (2) the official must also draw the inference. Id. So, the Plaintiff must

demonstrate “(1) that [he] suffered [from] objectively serious medical needs and (2) that the prison

officials actually knew of but deliberately disregarded those needs.” Jolly v. Knudsen, 205 F.3d

1094, 1096 (8th Cir. 2000) (quoting Dulany v. Carnaham, 132 F.3d 1234, 1239 (8th Cir. 1997)).

       i. Objectively Serious Medical Need



                                                 7
        Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 8 of 11




       For Plaintiff to show that he suffered from an objectively serious medical need he must

show he “has been diagnosed by a physician as requiring treatment” or has an injury “that is so

obvious that even a layperson would easily recognize the necessity for a doctor’s attention.”

Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011) (internal quotations and citations omitted).

Plaintiff alleges he suffered from food allergies that created a stomach condition causing him to

vomit both food and blood. However, Plaintiff has presented no evidence of a diagnosed food

allergy or stomach condition which caused the vomiting. Plaintiff alleges that his stomach

condition was the result of not being provided a diet free of meat, soy, eggs, and bologna. He

requested various diet changes and alleges that the failure to change his diet resulted in him

vomiting his meals and was also the cause of blood present in the vomit. Nothing in the record

suggests that a diet change was medically necessary or that Plaintiff suffered from a stomach

condition.

   Additionally, there is no evidence that Plaintiff’s stomach condition or food allergies were so

obvious that even a layperson would easily recognize the necessity for a doctor’s attention. In fact,

the record indicates that whenever medical personnel were directed to examine Plaintiff’s vomit,

they commented “it looks like spit.” (Doc. No. 59 Ex. A2, at 64.) It is also worth noting that none

of the Defendants possessed the authority to change Plaintiff’s diet. And curiously, upon Plaintiff’s

departure from PCRDF to the Arkansas Department of Corrections, his symptoms seem to

disappear. (Id. Ex. B, at 8-278.) Plaintiff has not shown he suffers from an objectively serious

medical condition. Therefore, Plaintiff fails the first prong of the deliberate indifference standard.

       ii. Deliberately Disregarded Objectively Serious Medical Need

       Even if Plaintiff had met the requirements of the first prong, he clearly fails the second

subjective prong. When proving that prison officials actually knew of and deliberately disregarded



                                                  8
        Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 9 of 11




objectively serious medical needs of a prisoner, “the prisoner must show more than negligence,

more even than gross negligence, and mere disagreement with treatment decisions does not give

rise to the level of a constitutional violation. Deliberate indifference is akin to criminal

recklessness, which demands more than negligent misconduct.” Popoalii v. Corr. Med. Servs., 512

F.3d 488, 499 (8th Cir. 2008) (internal quotation marks and citations omitted). Deliberate

indifference may also be established by “prison guards . . . intentionally denying or delaying access

to medical care or intentionally interfering with the treatment once prescribed.” Estelle v. Gamble,

429 U.S. 97, 104-05 (1976).

   There is no evidence to suggest Defendants deliberately disregarded any serious medical needs

of Plaintiff. Plaintiff was examined by PCDRF medical staff on multiple occasions and each time

the staff was not able to find anything medically wrong. PCRDF monitored and observed Plaintiff,

completed an x-ray of Plaintiff’s stomach, ran bloodwork, performed weight checks, and various

other exams. (Doc. No. 59 Ex. A3.) None of these diagnostic tests revealed any medical condition,

much less a serious medical need. Dr. Johnson eventually prescribed the prescription drug Zantac

to Plaintiff, but he refused to take the medication. (Id.) Based on Plaintiff’s extensive medical

record while incarcerated at the PCRDF, I find nothing to suggest Defendants were deliberately

indifferent to a serious medical need. Accordingly, I find Plaintiff also second prong of the

deliberate indifference standard.

   C. Official Capacity Claims

   PCRDF can only be held liable if Plaintiff’s constitutional rights were violated as a result of

an official policy or unofficial custom. See A.H. v. St. Louis Cty., Missouri, 891 F.3d 721, 728 (8th

Cir. 2018); Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018). Local governments may not be

held vicariously liable for the conduct of officials and employees of the local government. Monell



                                                 9
        Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 10 of 11




v. Department of Social Services, 436 U.S. 658 (1978). Plaintiff has shown nothing to support an

official capacity claim. Accordingly, I recommend Plaintiff’s official capacity claim against

Defendants be dismissed with prejudice. See 28 U.S.C. § 1915(e)(2) (if a plaintiff is proceeding in

forma pauperis, the court may dismiss, at any time, for failure to state a claim upon which relief

may be granted).

    D. No Personal Involvement by Defendant Chief Sylvester

    To state a claim under 42. U.S.C. § 1983, the complainant must allege facts, which if proven

true, would demonstrate that the named defendant(s) violated the complainant’s federal

constitutional rights while acting under color of state law. West v. Atkins, 487 U.S. 42, 48-49

(1988). Further, “[l]iability under § 1983 requires a causal link to, and direct responsibility for, the

deprivation of rights” protected by the Constitution. Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990). Additionally, “each Government official, his or her title notwithstanding, is only

liable for his or her own misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). Finally, “prison

supervisors . . . cannot be held liable under § 1983 on a theory of respondeat superior.” Langford

v. Norris, 614 F.3d 445, 460 (8th Cir. 2010).

    In his Amended Complaint, Plaintiff says:

        Defendant, Mike Sylvester, was the acting Chief of Pulaski County Regional
        Detention Facility, second in command to the Sheriff . . . [and] was legally
        responsible for the operations of the Detention Center where the Plaintiff was
        confined and also legally responsible for the welfare of all inmates at PCRDF
        making him too responsible for not holding his subordinates responsible for not
        following employee and jail policy.”

(Doc. No. 4 at 2.)

    Plaintiff has clearly named Defendant Sylvester because of his supervisory position within

PCRDF and based on a theory of respondeat superior. Plaintiff has put forth no evidence of

personal involvement by Defendant Sylvester. As such, he is entitled to summary judgment.

                                                  10
        Case 4:19-cv-00239-SWW Document 60 Filed 09/15/20 Page 11 of 11




V.      CONCLUSION

            IT IS, THEREFORE, RECOMMENDED that:

     1. Defendants Bahan, Stowe, and Sylvester’s Motion for Summary Judgment (Doc. No. 57)

        be GRANTED.

     2. The Court certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

        from any Order adopting these recommendations and the accompanying Judgment would

        not be taken in good faith.

        DATED this 15th of September 2020.



                                                    ____________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE




                                               11
